Exhibit 3.1 ROSS MILLER Secretary of State 208 North Carson Street Carson City, Nevada 89701.4299 (775) 884 5708 Website: www.nvsos.gov Articles of Incorporation (PURSUANT TO NRS CHAPTER 78) Filed in the office of Ross Miller Secretary of State State of Nevada Document Number 20080763410-01 Filing Date and Time 11/21/2008 4:38 PM Entity Number E0717722008-4 USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SAPCE IS FOR OFFICE USE ONLY 1. Name of Corporation: RESPECT YOUR UNIVERSE, INC. 2. Registered Agent for Service xCommercial Registered Agent: SIERRA CORPORATE SERVICES - RENO Name of Process: (check ¨ Noncommercial Registered Agent OR ¨ Office or Position with Entity only one box) (name and address below) (name and address below) Name of Noncommercial Registered Agent or Name of Title of Officer or Other Position with Entity Nevada Street Address City Zip Code Nevada Mailing Address (If different form street address) City Zip Code 3. Authorized Stock:(number of shares corporation is authorized to issue) Number of shares with par value: 500,000,000 Par value per share: $0.001 Number of shares without par value: 0 4. Names and Addresses of the Board of Directors/Trustees: (each Director/Trustee must be a natural person at reset 18 yaws of age; attach additional page if more than two directors/trustees) 1) Emmanuel Kofi Brown Name 14nd Street Vancouver WA 98682 Street Address City State Zip Code 2) Kristian James Don Anderson Name 1541 Maple Street Vancouver, B.C., Canada V6J 3S2 Street Address City State Zip Code 5. Purpose:(optional; See instructions) The purpose of the corporation shall be: 6. Names, Address and Signature of Incorporator: (attach additional page if more than one incorporator) Leo P. Bergin III X/s/ Leo P. Bergin III Name Incorporator Signature 100 West Liberty Street, 10th floor Reno NV 89501 Address City State Zip Code 7. Certificate of Acceptance of Appointment of Registered Agent: Ihereby accept appointment as Registered Agent for the above named Entity: X/s/ Leo P. Bergin III 11-20-04 Authorized Signature of Registered Agent or On Behalf of Registered Agent Entity Date This form must be accompanied by appropriate fees. Nevada Secretary of State NRS 78 Articles Revised on 7-1-09
